Title: To Thomas Jefferson from John Pickering, 10 February 1825
From: Pickering, John
To: Jefferson, Thomas


                        Sir,
                        
                            Salem (Mass.)
                            Feb. 10. 1825
                        
                    I beg leave to submit to you the first sheets of a Cherokee Grammar, which is now publishing (by our Missionary Society) under my direction. You will perceive, Sir, that I have been obliged to form an alphabet, as well as to reduce the language to grammatical order. The alphabet is constructed agreeably to the general views given in my Memoir upon an Orthography for the Indian Languages published in the Memoirs of the American Academy; but I have been obliged to add three new characters to the letters which I have taken from our own alphabet; the reasons for doing which, I hope, will be such as shall approve themselves to all competent judges. Upon this & any other parts of the work, it would be a high gratification (if I might take the liberty to ask it) to be favoured with your opinion. If you were not one of the small number among us, who have given a portion of their attention to the languages of our Aboriginals, I might flatter myself that you would find in this particular dialect some matter of no little novelty as well as interest to a philosophical enquirer; and I still hope, Sir, that you may find enough to induce you to read this small part of the proposed work. I think  you will be struck with the softness and delicacy of the spoken language, which (with the exception of the nasals) bears a resemblance to the Italian in its tones. I have had the satisfaction to learn, that the missionaries thus far speak favourably of the grammar & find it correct.The last week I took the liberty to send you two of our newspapers containing the report of my part of a late debate upon the subject of our University. The subject of the debate (which took place at a meeting of the overseers of the university) was—a proposed Reform in the Studies & Discipline. Some of my remarks on the state of learning among us will, perhaps, be thought by the sciolists of our country to be strong; but you, Sir, & every sound scholar in the country will, I persuade myself, agree in the main with the views I have there taken. In the course of my remarks I could not forbear taking the liberty to allude to your important measure of procuring foreign professors for your University—a measure, which has been the subject of undeserved ridicule with some of our witlings, but which, if you shall not be disappointed in the individuals thus selected, will be attended with the most important consequences to our science & literature.I have the honour to be, Sir, your most obedt & most h’ble servt
                        Jno Pickering
                    